DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, and 7-9 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor fairly suggest that a platinum wire is used as a counter electrode, and a calomel electrode is a reference electrode, and the temperature of the zinc-containing aqueous solution is 25-85 °C; the first electrodeposition method is, first, deposited at -1.3 V for 10 s, and then deposited at -1.0 to - 0.8 V for 100-300 s; after the first electrodeposition is completed, the zinc-containing foamed nickel is dried, and then treating at 350 to 500 0C for 1 to 2 hours under nitrogen protection, to obtain the zinc oxide nanosheet-loaded nickel foam composite material; and in the step (2), a thio-containing molybdenum compound and an inorganic salt are added to water to obtain the sulphur-containing molybdenum compound aqueous solution; in the second electrodeposition method, a zinc oxide nanosheet-supported nickel foam composite material is used as a working electrode, and the platinum wire is used as a counter electrode, calomel electrode is a reference electrode, the temperature of the sulphur-containing molybdenum compound aqueous solution is 25-85 °C; the second electrodeposition method is, first, deposited at -1.3 V for 10 s.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774